Title: To George Washington from Thomas Chittenden, 16 June 1792
From: Chittenden, Thomas
To: Washington, George



Sir—
Williston [Vt.] June 16th 1792

The unprovoked insult lately offered to this, and the united government by the commanding officer of a british Garrison within the jurisdiction of the united States; is so flagrant a breach of the Laws of Nations, and the late treaty with great Britain; that

I feel myself under obligations to give you the earliest information of it. I have inclosed you sundry affidavits, to which I refer you for the particulars. Inclosed also is a copy of my Letter to the Governor of Canada of the 16th instant. As soon as I receive an answer I shall without loss of time, communicate it to you, together with such other circumstances as may hereafter come to my knowledge. I am with the greatest respect your Excellencys very humble servant

Thoms Chittenden

